UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):May 16, 2013 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-54842 20-4711443 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 218 N. Broadway, Suite 204, Tyler, Texas 75702 (Address of principal executive offices) Registrant’s telephone number, including area code: (903) 595-4139 Copy of correspondence to: Marc J. Ross, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01Regulation FD Disclosure. On May 16, 2013, Pegasi Energy Resources Corporation (the “Company”) posted on its corporate website an updated corporate presentation, which may contain non-public information. A copy of this presentation is attached hereto as Exhibit99.01. The information contained in Item 7.01 of this Current Report on Form 8-K, including Exhibits 99.01 and 99.02, is furnished pursuant to, and shall not be deemed to be "filed" for the purposes of, Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.The information contained in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or any other document filed pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing.By filing this Current Report on Form 8-K and furnishing the information contained in this Item 7.01, including Exhibits 99.01 and 99.02, the Company makes no admission as to the materiality of any such information that it is furnishing. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. Corporate Presentation posted May 16, 2013* * Furnished herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEGASI ENERGY RESOURCES CORPORATION Dated: May 17, 2013 By: /s/ JONATHAN WALDRON Jonathan Waldron Chief Financial Officer
